Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2006/0290998) as listed on the IDS dated 11/26/2021.

In regards to claims 1, 15 and 20, taking claim 1 as exemplary, Jung teaches
A storage system operably connected to an imaging device, comprising: (fig. 2, memory 250 connected to scanning part 240 (imaging device)
a first storage assembly configured to obtain and store data from the imaging device; (¶51 a buffer in memory 250 is assigned to store the scanned data)
a second storage assembly operably connected to the first storage assembly; (¶45 scanned data is then transferred from the memory buffer to the host (i.e. to a second storage assembly, i.e. memory/disk storage on the host)
and a processing device configured to control communication between the first storage assembly and the second storage assembly, (fig. 2 and ¶45, the controller sends the data stored in the memory buffer to the host via host interface, please note ¶32 teaches a host is a computer, which inherently has its own memory/storage (i.e. second storage assembly)


In regards to claims 2 and 16, Jung teaches
wherein to control communication between the first storage assembly and the second storage assembly, the processing device is configured to:
determine, based on at least one of operation information of the imaging device, usage information of the imaging device, global planning information relating to a group to which the imaging device belongs, or a storage capacity of the first storage assembly, a transfer plan for transferring at least a portion of the data stored in the first storage assembly to the second storage assembly; and cause the first storage assembly to transfer, according to the transfer plan, the at least a portion of the data stored in the first storage assembly to the second storage assembly.  (¶35-41 and Fig. 3A, 3B, and 3C teach that based on the scan resolution and motor timer (i.e. usage information of the imaging device) and the transmission speeds of the host interface a set size scan buffer of memory 250 is appropriated such that the data can be continuously transferred to the host device (second storage assembly) without interruption of the scanning processing. (i.e. a transfer plan)

In regards to claim 5, Jung teaches
wherein the transfer plan includes at least one of: a transfer time, an amount of data to be transferred, or a transfer sequence.  (fig. 3A-3C and ¶32-39 teaches that the scan data is transferred between the scan buffer and the host (i..e transfer plan) and that the amount of data 

In regards to claims 6 and 18, Jung teaches
wherein the processing device is further configured to:
determine whether an available storage capacity of the first storage assembly is less than a first storage capacity threshold, the first capacity threshold relating to at least one of the operation information of the imaging device, the global planning information, or the usage information of the imaging device; in response to determining that the available storage capacity of the first storage assembly is less than the first storage capacity threshold, identify, based on a first rule or a user instruction, data to be deleted or transferred from the first storage assembly; and
cause the first storage assembly to delete the data to be deleted from the first storage assembly.  (fig. 3A-3C and ¶32-39 teaches that the scan data is transferred between the scan buffer and the host, i.e. it is constantly being “deleted” or overwritten in the allocated scan buffer, such that the minimum amount of scan buffer space is required based on the scan resolution, motor time and transmission link speed)

In regards to claim 9, Jung teaches
wherein the first storage assembly includes at least one first storage device, and
the second storage assembly includes at least one second storage device. (fig. 2 and ¶32, teaches memory 250 (i.e. a first storage device) and the second storage is associated with the host computer, which inherently contains a second storage device (i.e. a disk drive, SSD, RAM, etc…).

In regards to claim 10, Jung teaches
wherein each of the at least one first storage device is operably connected to one or more of the at least one second storage device. (see fig. 2 and ¶45 where the controller transfers data between the buffer (memory 250) to the host (i.e. second storage device located thereon)

In regards to claim 11, Jung teaches
wherein a storage capacity of the first storage assembly positively correlates with a throughput of the imaging device. (see figs. 3A-3C, the scan buffer size assigned is greater for high motor timer speeds (i.e. throughput of the imaging device), when holding transmission type/speed to the second storage assembly of the host constant.

In regards to claim 12, Jung teaches
wherein a storage capacity of the first storage assembly negatively correlates with a write speed of the second storage assembly. (see figs. 3A-3C, when transmission speeds to the host (i.e. write speeds to the second storage located on the host) have increased throughput the required scan buffer space is reduced)

In regards to claim 13, Jung teaches
wherein the write speed of the first storage assembly is higher than a write speed of the second storage assembly. (see figs. 3A-3C, if the write speed of the scan buffer wasn’t higher than the transfer speed to the host that comprises the second storage assembly, then there would be no need for the scan buffer, as data could be directly transferred to the second storage assembly and the scan buffer memory would not be required. As a scan buffer is required, it can therefore be concluded that the write speed of the scan buffer (first storage assembly) is higher than that of the second storage assembly located on the host)

In regards to claim 14, Jung teaches
wherein a storage capacity of the second storage assembly is higher than a storage capacity of the first storage assembly. (¶45, as the scan buffer (first storage) is temporary and sized to store only part of a scan temporarily before being able to transfer it to the host (second storage assembly), the host storage would have a higher storage capacity that is at least required to store the entire image instead of a limited subset of the image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2006/0290998) as listed on the IDS dated 11/26/20201 in view of OFFICIAL NOTICE.
In regards to claim 3 and 17, Jung may not explicitly disclose 
wherein the processing device is further configured to:
divide the second storage assembly into a plurality of regions based on the usage information of the imaging device.
The examiner is taking OFFICIAL NOTICE that is well known and ubiquitous prior to the effective filing date of the claimed invention that images are stored in files using various formats (i.e. RAW, JPEG, TIFF, etc…), each of these files consisting of a region stored on a host computer, which would be based off the usage information of the imaging device (i.e. the size of 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have stored the data transferred to the host computer into file(s) (i.e. consisting of a plurality of storage regions) based off the scanning characteristics of the associated image.  One would be motivated to do this such that the image data would be stored in a usable image format used by the host computer system.

In regards to claim 4 the combination of Jung and OFFICIAL NOTICE further teaches
wherein for each of the plurality of regions, a storage capacity of the region is dynamically adjusted based on an available storage capacity of the region, the operation information of the imaging device, or the usage information of the imaging device.  (the size of a stored image file format is directly proportional to the scan resolution (i.e. operation/usage of the information imaging device) used to create such an image.  It’s a well-known fact that predates the effective filling date of the claimed information that high quality/resolution images require more storage space of which can be dynamically adjusted based on the image format chosen along with the compression/quality characteristics of the chosen format.

In regard to claim 7 and 19, Jung may not explicitly disclose 
wherein the processing device is further configured to:
determine whether an available storage capacity of the second storage assembly is less than a second storage capacity threshold, the second capacity threshold relating to at least one of the operation information of the imaging device, the usage information of the imaging device, or the global planning information; in response to determining that the available storage capacity of the second storage assembly is less than the second storage capacity threshold, identify, based on a second rule or a user instruction, data to be deleted or transferred from the second storage 
	The examiner takes OFFICIAL NOTICE for the fact that humans are capable of deleting/removing/transferring image files via “user instructions” when storage space is running low, and that this practice has been happening prior to the effective filling date of this claimed invention.  This was especially prevalent when early digital cameras and camera phones had limited capacity to store images and one would either remove unwanted images or transfer them to another storage device.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have modified the teachings of Jung such that image data could be deleted and/or removed via user instructions when available storage space has fallen below an acceptable storage threshold.  The motivation for performing such an operation is so that the device can continue to store more images in the future.

In regards to claim 8, Jung may not explicitly teach
wherein the data stored in the second storage assembly is encrypted data or compressed data.
	The examiner takes OFFICIAL NOTICE that image compression techniques, such as the JPEG image format have existed for decades prior to the effective filling date of the claimed invention, along with the ability to encrypt data.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated encrypting/compressing image data.  The motivation for performing such a modification is that it improves security and/or storage space of the computing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakuma (US 2015/0288847)
Tsuda (US 2010/0134654)
Shurboff (US 2009/0002529)
Each of these references are pertinent due to the correlations depicted in how data is transferred from an image sensor to its associated memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137